Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 31, 2021

                                       No. 04-20-00596-CV

                   IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN,


                    From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI01008
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

        Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship in trial court cause number 2018-CI-01008. On March
29, 2021, appellant filed in this court (1) a motion to stay and (2) a motion for preparation of the
reporter’s record.

       In his motion to stay, appellant contends the trial court signed an “enforcement order” on
January 6, 2021 and he requests a stay of that order. The record on appeal does not contain a
copy of the order, nor did appellant provide this court with a copy. In addition, appellant
provides no authoritative basis for staying the order. Therefore, the motion to stay is DENIED.

        In his motion for preparation of the reporter’s record, appellant requests copies of records
from trial court cause number 2013-CI-13588. Because no appeal from a final order arising from
trial court cause number 2013-CI-13588 is pending before this court, appellant’s motion for
preparation of the reporter’s record is DENIED.

           It is so ORDERED March 31, 2021.
                                                                       PER CURIAM


           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT